[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Appeal dismissed.  See Memorandum Opinion and Judgment Entry. O'Neill, J., dissents.  [NADER] (CHRISTLEY) (O'NEILL)
 APPELLATE PROCEDURE:  An App.R. 5(A) motion for leave to appeal will not be granted where appellant has clearly waived his right to a direct appeal in the trial court by entering a guilty plea, has waited for nearly two and one-half years to initiate an appeal, and fails to offer any satisfactory reasons for failing to perfect his appeal as of right.
  A delayed appeal pursuant to App.R. 5(A) is not available in an appeal of a post-conviction relief determination since such appeals are considered civil in nature and delayed appeals are applicable only to criminal appeals.